Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2019 was filed after the mailing date of the application on 01/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted on 01/28/2019 by the applicant have been reviewed and accepted by the examiner. 
Response to Arguments
	Examiner respectfully notes, entirely new claims have been entered, a new grounds of rejection can be found below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 21-27, 29, 31-36, 38-39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 20170221165 A1) in view of Gupta et al. (US 20190102741 A1)

Regarding claim 21, Sawant teaches a method comprising: ([0088] method)
 determining via a processor a plurality of database system skill ratings (plurality of technology skill and the proficiency level) by analyzing database system actions (assessment performance and technical contributions of a user) performed within an on-demand database system (multi-skill system including database functionality and training) by a user account,(employee) (Fig 3; 0020; 0029; 0032 + table 1; 0034; determining an employee’s/registered participants proficiency level for system skills such sql database knowledge and proficiency, based on analyzing contributions and assessments;)
the plurality of database system skill ratings (plurality of technology skills including sql) indicating a respective plurality of estimated ability levels (plurality of technology skill and the proficiency level) of a user account (registered participants) for a plurality of database system skills associated with actions within the on-demand database system (assigned by the system), (0020; 0033; 0037; 0039; 0041; proficiency levels of technology skills, associated with assessment assigned by the system)
the user account (0036; registered participants) being authorized to perform one or more database system actions (skill assessments) related to two or more of the plurality of clients; (third party systems provided by the web server) (0036; 0059; the registered participant takes technology skill assessments related to a plurality of third party systems)
 determining a recommendation (0073; reports and recommendations) profile for the user account (registered participant) based on the database system skill ratings (skill proficiency levels) and (0053; 0073; reports including graphical representations of skill ratings and proficiencies) 
 transmitting to a client machine a recommendation message (providing recommendations to the registered participant) including a database system action (training) to take in association with the user account (registered participant) to increase one or more of the database system skill ratings (training is generally assigned to increase proficiency not decrease) to reach one or more of the career objectives based on the recommendation profile, (0024; 0035; 0047; 0073; 0105; to increase chances of getting hired, the recommendations are for career development and reaching career levels)
the database system action (training) including one or more customer relations management tasks (0022-0023; database management, development, marketing and sales etc) to perform within the on-demand database system; (training assigned by the system) (0022-0023; 0059; 0074-0079; assigning training to a user based on the role, including, database management, marketing, assigned by the system, and accessed by the webserver )
and updating one or more of the plurality of database system skill ratings when it is determined that the user account has completed the database system action. (0043; 0044; 0046; 0051-0052; analyzing the assessment data and providing skill proficiency levels after the assessment is provided)
	Sawant does not disclose the on-demand database system providing a computing services including customer relations management to a plurality of clients via the internet,
	Furthermore Sawant teaches generating recommendations and reports including graphical representations, but does not disclose a database system skill graph, indicating a plurality of dependency relationships between the plurality of database system skills, and associating different subsets of the database system skills with career objectives within the on-demand database system;
In an analogous art Gupta teaches the on-demand database system (on demand cloud infrastructure) providing a computing services including customer relations management (CRM) to a plurality of clients via the internet, (0084; 0086; Saas model system with CRM and database services)
(0067; providing recommendations) profile for the user account (employee) based on the database system skill ratings (proficiency gap) and a database system skill graph (Figs 5-7; 0028; 0034; 0065-0067; determining a recommendation for an employees based on the proficiencies levels of the employee which is reported and graphed) indicating a plurality of dependency relationships (clustering) between the plurality of database system skills,(skills and proficiency in those skills) and associating different subsets of the database system skills (0034-0035; demand for specific skills, which is a subset within the technology skill subset and is equivalent with different subsets) with career objectives (promotion, hiring at a premium) within the on-demand database system; (Figs 5-7; 0028; 0034-0035; 0084; based on the skills demand, the users proficiency, the role, and other factors, providing a recommendation for an action to be performed such as (hire, promotion, retrain, hire at a premium) which is equivalent to career objectives)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Sawant to determining recommendations for regarding skills and career objectives as is taught by Gupta
	The suggestion/motivation for doing so is to be able to better managing staffing [0002]

 Regarding claim 22, Sawant in view of Gupta teach the method recited in claim 21, and is disclosed above, Sawant does not disclose but Gupta teaches wherein identifying the database system skill ratings comprises retrieving information from a social media profile associated with the user account (0023; 0032; extracting skill proficiencies from collected data such as social media)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Sawant to include collecting proficiency data of users from social media as is taught by Gupta
	The suggestion/motivation for doing so is to be able to better managing staffing [0002]

(0043; 0044; 0046; 0051-0052; analyzing the assessment data and providing skill proficiency levels after the assessment is provided)

Regarding claim 24, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant wherein identifying the database system skill ratings comprises identifying one or more instructional courses completed in association with the user account (0051; skill assessment and proficiency data includes certifications earned from training (equivalent to instructional courses))

Regarding claim 25, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant wherein a designated one of the one or more customer relations management tasks includes an instructional training course accessible via the on-demand database system (0059; training accessible from the web server of the system)

Regarding claim 26, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant wherein a designated one of the one or more customer relations management tasks includes a skill examination (skill assessment) procedure associated with one or more of the database system skill ratings, the skill examination procedure evaluating one or more ability levels,(proficiency level) the skill examination procedure capable of being completed via the on-demand database system (multi-skill data system network)(0071; 0082; the system provides skill assessment, and assigning scores, and levels to skill proficiency)

Regarding claim 27, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant does not explicitly teach but Gupta teaches wherein a designated one of the one (skill training for performing tasks of a job description) includes one or more actions (skill training) to perform related to one or more services (staffing services) provided to a designated one of the clients via the on-demand database system. (enterprise customers of the system) (0009; 0027; 0032; 0047; providing training related to training requested by the enterprise system for an employee related to staffing assessment and services provided to the enterprise custoemrs)

Regarding claim 29, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant does not explicitly teach but Gupta teaches wherein determining the recommendation profile includes determining a difference between the database system skill ratings and a targeted plurality of skill ratings, (proficiency gap) the targeted plurality of skill ratings being associated with one or more of the career objectives.  (0027-0028; 0034-0039; based on the skills demand, the users proficiency, the role, and other factors such as proficiency gap, providing a recommendation for an action to be performed such as (hire, promotion, retrain, hire at a premium) which is equivalent to career objectives)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Sawant to determining recommendations for regarding skills and career objectives as is taught by Gupta
The suggestion/motivation for doing so is to be able to better managing staffing [0002]

Regarding claim 31, the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Regarding claim 32, the claim inherits the same rejection as claim 23 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Regarding claim 33, the claim inherits the same rejection as claim 24 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
(0046; network interconnected distributed system)
Regarding claim 35, the claim inherits the same rejection as claim 26 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Regarding claim 36, the claim inherits the same rejection as claim 27 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Regarding claim 38, the claim inherits the same rejection as claim 29 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Regarding claim 39, the claim inherits the same rejection as claim 30 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)

Regarding claim 40, the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of one or more non-transitory computer readable media having instructions stored thereon for performing a method (0089; tangible storage medium)

Claims 28, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 20170221165 A1) in view of Gupta et al. (US 20190102741 A1) in view of Singh et al (US 20170068922 A1)

Regarding claim 28, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant in view of Gupta do not explicitly disclose wherein the plurality of dependency relationships identify a respective first skill that is a precursor to a respective second skill.  
In an analogous art Singh teaches wherein the plurality of dependency relationships identify a respective first skill that is a precursor to a respective second skill (0035; skill development through skill ontology mapping, where skills include pre-requisite skills)

The suggestion/motivation for doing so is to be able to better managing staffing [0002]

Regarding claim 37, the claim inherits the same rejection as claim 28 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)

Claims 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 20170221165 A1) in view of Gupta et al. (US 20190102741 A1) in view of Pappas (US 20140136521 A1)

Regarding claim 30, Sawant in view of Gupta teaches the method recited in claim 21, and is disclosed above, Sawant in view of Gupta do not disclose wherein each of the plurality of clients is a tenant in a multitenant database system accessible via the on-demand database system
In an analogous art Pappas teaches wherein each of the plurality of clients is a tenant in a multitenant database system accessible via the on-demand database system (Fig 1A; system 16; 0073; 0084; 0104; multi-tenant on-demand database system)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Sawant in view of Gupta to explicity teach that the system providing database services is a multi-tenant on-demand database service system as is taught by Pappas
The suggestion/motivation for doing so is to be better manage reporting in a database system (0004-0005)

Regarding claim 39, the claim inherits the same rejection as claim 30 for reciting similar limitations in the form of a system (0046; network interconnected distributed system)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451